Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2008 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary8.3% Abercrombie & Fitch, Cl. A 17,550 692,347 Amazon.com 64,750 a,b 4,711,210 Apollo Group, Cl. A 21,600 b 1,280,880 AutoNation 21,800 a,b 245,032 AutoZone 8,500 b 1,048,390 Bed Bath & Beyond 52,800 a,b 1,658,448 Best Buy 68,375 a 2,564,062 Big Lots 16,500 a,b 459,195 Black & Decker 12,350 a 750,262 Carnival 88,624 a 3,132,858 CBS, Cl. B 137,693 2,007,564 Centex 25,150 a 407,430 Coach 68,850 b 1,724,004 Comcast, Cl. A 591,787 11,616,779 D.R. Horton 55,450 a 721,959 Darden Restaurants 28,800 824,544 Dillard's, Cl. A 11,650 a 137,470 DIRECTV Group 117,000 a,b 3,061,890 Eastman Kodak 58,100 a 893,578 Expedia 42,150 a,b 636,886 Family Dollar Stores 28,150 a 667,155 Ford Motor 458,244 a,b 2,382,869 Fortune Brands 30,350 a 1,740,876 GameStop, Cl. A 33,150 a,b 1,134,061 Gannett 46,088 a 779,348 Gap 95,001 1,689,118 General Motors 114,148 a 1,078,699 Genuine Parts 32,900 1,322,909 Goodyear Tire & Rubber 48,500 a,b 742,535 H & R Block 66,650 1,516,287 Harley-Davidson 47,650 a 1,777,345 Harman International Industries 11,750 400,322 Hasbro 25,450 a 883,624 Home Depot 343,994 8,906,005 International Game Technology 62,450 1,072,891 Interpublic Group of Cos. 96,243 a,b 745,883 J.C. Penney 45,050 1,501,967 Johnson Controls 120,350 a 3,650,216 Jones Apparel Group 17,450 a 323,000 KB Home 15,600 a 307,008 Kohl's 61,823 a,b 2,848,804 Leggett & Platt 32,600 a 710,354 Lennar, Cl. A 28,200 a 428,358 Limited Brands 58,150 1,007,158 Liz Claiborne 19,100 a 313,813 Lowe's Cos. 297,120 7,038,773 Macy's 84,758 1,523,949 Marriott International, Cl. A 60,550 a 1,579,750 Mattel 73,195 1,320,438 McDonald's 227,855 14,058,654 McGraw-Hill 64,850 2,049,909 Meredith 7,450 a 208,898 New York Times, Cl. A 23,650 a 337,959 Newell Rubbermaid 56,178 969,632 News, Cl. A 465,300 5,578,947 NIKE, Cl. B 79,600 5,325,240 Nordstrom 32,200 a 928,004 Office Depot 55,000 b 320,100 Omnicom Group 64,610 2,491,362 Polo Ralph Lauren 11,600 a 773,024 Pulte Homes 43,250 a 604,203 RadioShack 26,100 451,008 Scripps Networks Interactive, Cl.
